DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national entry application of PCT/CN2017/099032 filed on 08/25/2017. 
Examiner’s Note
Applicant’s after final arguments filed on 02/07/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 02/07/2022, in light of the interviews that took place on 01/06/2022, 02/18/2022 and also in light of the phone conversation that took place on 02/22/2022. At the time of the interview that took place on 02/18/2021, the Examiner proposed an amendment to reintroduce the “said carrier comprising” limitation back into instant claim 1 that was removed in the latest After-Final amendment. The examiner explained that by changing “carrier” to “composition” in instant claim 1, the scope of the claim would change and require further search and consideration. Applicant accepted to reintroduce the “carrier comprising” language. Applicant also accepted to fix other minor informalities regarding claims 7, 18, and 23 which are reflected on the proposed amendments document that is attached to the interview summary. Applicant also accepted to cancel withdrawn claims (claims 25-33) that do not include all of the limitations of instant claim 1 (allowable claim) while rejoining claims 9-12 and 15-24 which are 
Election/Restrictions
It is noted that claims 25-33 are being cancelled by permission of the applicant.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12 and 15-24, directed to the process of using an allowable product that uses the allowable composition, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and species elections as set forth in the Office action mailed on 09/18/2021 is hereby withdrawn to rejoin the mentioned claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 25-33 are cancelled. 

Claim 1 reads:
A nasally administrable composition comprising at least one active substance carried by a magnesium-containing vesicular carrier, said carrier comprising glycol, phospholipids, water, and at least one magnesium source, wherein the composition comprises from 5 to 50% by weight propylene glycol, from 0.2 to 10% by weight phospholipids, not less than 20% by weight water and from 0.01 to 1.0% by weight magnesium salt. 

Claim 7 reads:
The composition according to claim 5, wherein the magnesium salt is magnesium sulfate and the mucoadhesive agent is an alginate salt.

Claim 18 reads:
The composition according to claim 17, comprising a peptide hormone selected from the group consisting of insulin, oxytocin, and bacitracin.




Claim 23 reads:
A method according to claim 20, wherein the active substance is selected from the group consisting of an analgesic, antimigraine and/or antipyretic agent; an opioid; an anti-Parkinson drug; and a sedative and/or hypnotic drug.

Claim 24 reads:
A method according to claim 20, wherein the active substance is selected from the group consisting of a peptide and a polypeptide.

Reasons for Allowance
The prior art does not teach or motivate a nasally administrable composition comprising at least one active substance carried by a magnesium-containing vesicular carrier, said carrier comprising glycol, phospholipids, water, and at least one magnesium source, wherein the composition comprises from 5 to 50% by weight propylene glycol, from 0.2 to 10% by weight phospholipids, not less than 20% by weight water and from 0.01 to 1.0% by weight magnesium salt. There isn’t an embodiment or a teaching in the prior art, alone or in combination, that would allow one of ordinary skill in the art to achieve the composition in claim 1 that results in favorable outcomes shown in the specification of the instant invention (figures 2, 4, 6-7 and 11-15). Applicant has found that its invention achieves enhanced delivery of an active substance to brain by adding magnesium ion to a carrier containing phospholipid carrier. In addition to the pramipexole active substance (one of other drugs tested) shown in instant specification figures 11-15, Applicant submitted an Affidavit 132 providing additional active ingredients such as Rasagiline Mesylate and insulin into its invention to make sure that the invention claims are commensurate in scope with the data provided. 

Conclusion
Claims 1 and 5-24 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                        
/MARK V STEVENS/               Primary Examiner, Art Unit 1613